                             1     Ophir Johna (SBN CA 228193)
                                   ojohna@hinshawlaw.com
                             2     HINSHAW & CULBERTSON LLP
                                   350 South Grand Ave., Suite 3600
                             3     Los Angeles, CA 90071-3402
                                   Telephone: 213-680-2800
                             4     Facsimile: 213-614-7399
                             5     Attorneys for Defendant Primerica Life Insurance Company
                             6
                             7
                             8                        UNITED STATES DISTRICT COURT
                             9          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                          10
                          11       YOLANDA CLEMONS,                           Case No. 5:20-cv-01346-JGB-SHKx
                          12                  Plaintiff,                      (Hon. Jesus G. Bernal)
                          13            vs.
                                                                              STIPULATED PROTECTIVE
                          14       PRIMERICA LIFE INSURANCE                   ORDER REGARDING NON-
                                   COMPANY,                                   DISCLOSURE OF
                          15                                                  CONFIDENTIAL INFORMATION
                                              Defendants.
                          16
                                                                              Complaint Filed: July 2, 2020
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                         1
  Los Angeles, CA 90071-3402                                                                           1033211\308001708.v1
         213-680-2800
                             1     1.    A. PURPOSES AND LIMITATIONS
                             2           Discovery in this action is likely to involve production of confidential,
                             3     proprietary and/or private information for which special protection from public
                             4     disclosure and from use for any purpose other than prosecuting this litigation may be
                             5     warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                             6     the following Stipulated Protective Order. The parties acknowledge that this Order
                             7     does not confer blanket protections on all disclosures or responses to discovery and
                             8     that the protection it affords from public disclosure and use extends only to the limited
                             9     information or items that are entitled to confidential treatment under the applicable
                          10       legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                          11       that this Stipulated Protective Order does not entitle them to file confidential
                          12       information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                          13       followed and the standards that will be applied when a party seeks permission from
                          14       the court to file material under seal.
                          15
                          16             B. GOOD CAUSE STATEMENT
                          17             This action is likely to involve trade secrets and/or other confidential and
                          18       proprietary materials, such as underwriting guidelines, claims manuals and
                          19       procedures, etc., for which special protection from public disclosure and from use for
                          20       any purpose other than prosecution of this action is warranted. Such confidential and
                          21       proprietary materials and information consist of, among other things, confidential
                          22       business or financial information, information regarding confidential business
                          23       practices and procedures, or other confidential research, development, or commercial
                          24       information (including information implicating privacy rights of third parties),
                          25       information otherwise generally unavailable to the public, or which may be privileged
                          26       or otherwise protected from disclosure under state or federal statutes, court rules, case
                          27       decisions, or common law. Accordingly, to expedite the flow of information, to
                          28       facilitate the prompt resolution of disputes over confidentiality of discovery materials,
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              2
  Los Angeles, CA 90071-3402                                                                                 1033211\308001708.v1
         213-680-2800
                             1     to adequately protect information the parties are entitled to keep confidential, to
                             2     ensure that the parties are permitted reasonable necessary uses of such material in
                             3     preparation for and in the conduct of trial, to address their handling at the end of the
                             4     litigation, and serve the ends of justice, a protective order for such information is
                             5     justified in this matter. It is the intent of the parties that information will not be
                             6     designated as confidential for tactical reasons and that nothing be so designated
                             7     without a good faith belief that it has been maintained in a confidential, non-public
                             8     manner, and there is good cause why it should not be part of the public record of this
                             9     case.
                          10
                          11       2.      DEFINITIONS
                          12               2.1   Action: this pending federal lawsuit.
                          13               2.2   Challenging Party: a Party or Non-Party that challenges the designation
                          14       of information or items under this Order.
                          15               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                          16       how it is generated, stored or maintained) or tangible things that qualify for protection
                          17       under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                          18       Cause Statement.
                          19               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                          20       support staff).
                          21               2.5   Designating Party: a Party or Non-Party that designates information or
                          22       items that it produces in disclosures or in responses to discovery as
                          23       “CONFIDENTIAL.”
                          24               2.6   Disclosure or Discovery Material: all items or information, regardless
                          25       of the medium or manner in which it is generated, stored, or maintained (including,
                          26       among other things, testimony, transcripts, and tangible things), that are produced or
                          27       generated in disclosures or responses to discovery in this matter.
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                               3
  Los Angeles, CA 90071-3402                                                                                 1033211\308001708.v1
         213-680-2800
                             1           2.7    Expert: a person with specialized knowledge or experience in a matter
                             2     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                             3     an expert witness or as a consultant in this Action.
                             4           2.8    House Counsel: attorneys who are employees of a party to this Action.
                             5     House Counsel does not include Outside Counsel of Record or any other outside
                             6     counsel.
                             7           2.9    Non-Party: any natural person, partnership, corporation, association or
                             8     other legal entity not named as a Party to this action.
                             9           2.10 Outside Counsel of Record: attorneys who are not employees of a party
                          10       to this Action but are retained to represent or advise a party to this Action and have
                          11       appeared in this Action on behalf of that party or are affiliated with a law firm that
                          12       has appeared on behalf of that party, and includes support staff.
                          13             2.11 Party: any party to this Action, including all of its officers, directors,
                          14       employees, consultants, retained experts, and Outside Counsel of Record (and their
                          15       support staffs).
                          16             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                          17       Discovery Material in this Action.
                          18             2.13 Professional Vendors: persons or entities that provide litigation support
                          19       services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          20       demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          21       and their employees and subcontractors.
                          22             2.14 Protected Material:       any Disclosure or Discovery Material that is
                          23       designated as “CONFIDENTIAL.”
                          24             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                          25       from a Producing Party.
                          26       ///
                          27       ///
                          28       ///
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              4
  Los Angeles, CA 90071-3402                                                                                1033211\308001708.v1
         213-680-2800
                             1     3.    SCOPE
                             2           The protections conferred by this Stipulation and Order cover not only
                             3     Protected Material (as defined above), but also (1) any information copied or extracted
                             4     from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                             5     Protected Material; and (3) any testimony, conversations, or presentations by Parties
                             6     or their Counsel that might reveal Protected Material.
                             7           Any use of Protected Material at trial shall be governed by the orders of the
                             8     trial judge. This Order does not govern the use of Protected Material at trial.
                             9
                          10       4.    DURATION
                          11             Even after final disposition of this litigation, the confidentiality obligations
                          12       imposed by this Order shall remain in effect until a Designating Party agrees
                          13       otherwise in writing or a court order otherwise directs. Final disposition shall be
                          14       deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                          15       or without prejudice; and (2) final judgment herein after the completion and
                          16       exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                          17       including the time limits for filing any motions or applications for extension of time
                          18       pursuant to applicable law.
                          19
                          20       5.    DESIGNATING PROTECTED MATERIAL
                          21             5.1     Exercise of Restraint and Care in Designating Material for Protection.
                          22       Each Party or Non-Party that designates information or items for protection under this
                          23       Order must take care to limit any such designation to specific material that qualifies
                          24       under the appropriate standards. The Designating Party must designate for protection
                          25       only those parts of material, documents, items or oral or written communications that
                          26       qualify so that other portions of the material, documents, items, or communications
                          27       for which protection is not warranted are not swept unjustifiably within the ambit of
                          28       this Order.
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              5
  Los Angeles, CA 90071-3402                                                                                1033211\308001708.v1
         213-680-2800
                             1           Mass, indiscriminate or routinized designations are prohibited. Designations
                             2     that are shown to be clearly unjustified or that have been made for an improper
                             3     purpose (e.g., to unnecessarily encumber the case development process or to impose
                             4     unnecessary expenses and burdens on other parties) may expose the Designating Party
                             5     to sanctions.
                             6           If it comes to a Designating Party’s attention that information or items that it
                             7     designated for protection do not qualify for protection, that Designating Party must
                             8     promptly notify all other Parties that it is withdrawing the inapplicable designation.
                             9           5.2       Manner and Timing of Designations. Except as otherwise provided in
                          10       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                          11       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                          12       under this Order must be clearly so designated before the material is disclosed or
                          13       produced.
                          14             Designation in conformity with this Order requires:
                          15             (a) for information in documentary form (e.g., paper or electronic documents,
                          16       but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                          17       Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                          18       “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                          19       portion of the material on a page qualifies for protection, the Producing Party also
                          20       must clearly identify the protected portion(s) (e.g., by making appropriate markings
                          21       in the margins).
                          22             A Party or Non-Party that makes original documents available for inspection
                          23       need not designate them for protection until after the inspecting Party has indicated
                          24       which documents it would like copied and produced. During the inspection and
                          25       before the designation, all of the material made available for inspection shall be
                          26       deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                          27       it wants copied and produced, the Producing Party must determine which documents,
                          28       or portions thereof, qualify for protection under this Order. Then, before producing
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                               6
  Los Angeles, CA 90071-3402                                                                                  1033211\308001708.v1
         213-680-2800
                             1     the specified documents, the Producing Party must affix the “CONFIDENTIAL
                             2     legend” to each page that contains Protected Material. If only a portion or portions
                             3     of the material on a page qualifies for protection, the Producing Party also must clearly
                             4     identify the protected portion(s) (e.g., by making appropriate markings in the
                             5     margins).
                             6           (b) for testimony given in depositions, that the Designating Party identify the
                             7     Disclosure or Discovery Material on the record or within thirty (30) days after
                             8     delivery of the deposition transcript by the court reporter.
                             9           (c) for information produced in some form other than documentary and for any
                          10       other tangible items, that the Producing Party affix in a prominent place on the exterior
                          11       of the container or containers in which the information is stored the legend
                          12       “CONFIDENTIAL.” If only a portion or portions of the information warrants
                          13       protection, the Producing Party, to the extent practicable, shall identify the protected
                          14       portion(s).
                          15             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          16       failure to designate qualified information or items does not, standing alone, waive the
                          17       Designating Party’s right to secure protection under this Order for such material.
                          18       Upon timely correction of a designation, the Receiving Party must make reasonable
                          19       efforts to assure that the material is treated in accordance with the provisions of this
                          20       Order.
                          21
                          22       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          23             6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
                          24       designation of confidentiality at any time that is consistent with the Court’s
                          25       Scheduling Order.
                          26             6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                          27       resolution process under Local Rule 37.1 et seq.
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              7
  Los Angeles, CA 90071-3402                                                                                 1033211\308001708.v1
         213-680-2800
                             1           6.3    The burden of persuasion in any such challenge proceeding shall be on
                             2     the Designating Party. Frivolous challenges, and those made for an improper purpose
                             3     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                             4     expose the Challenging Party to sanctions. Unless the Designating Party has waived
                             5     or withdrawn the confidentiality designation, all parties shall continue to afford the
                             6     material in question the level of protection to which it is entitled under the Producing
                             7     Party’s designation until the Court rules on the challenge.
                             8
                             9     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                          10             7.1    Basic Principles. A Receiving Party may use Protected Material that is
                          11       disclosed or produced by another Party or by a Non-Party in connection with this
                          12       Action only for prosecuting, defending or attempting to settle this Action. Such
                          13       Protected Material may be disclosed only to the categories of persons and under the
                          14       conditions described in this Order. When the Action has been terminated, a Receiving
                          15       Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                          16             Protected Material must be stored and maintained by a Receiving Party at a
                          17       location and in a secure manner that ensures that access is limited to the persons
                          18       authorized under this Order.
                          19             7.2    Disclosure of “CONFIDENTIAL” Information or Items.                       Unless
                          20       otherwise ordered by the court or permitted in writing by the Designating Party, a
                          21       Receiving    Party    may      disclose   any   information    or    item       designated
                          22       “CONFIDENTIAL” only to:
                          23             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                          24       employees of said Outside Counsel of Record to whom it is reasonably necessary to
                          25       disclose the information for this Action;
                          26             (b) the officers, directors, and employees (including House Counsel), if any,
                          27       of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                               8
  Los Angeles, CA 90071-3402                                                                                   1033211\308001708.v1
         213-680-2800
                             1           (c)   Experts (as defined in this Order) of the Receiving Party to whom
                             2     disclosure is reasonably necessary for this Action and who have signed the
                             3     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             4           (d) the court and its personnel;
                             5           (e) court reporters and their staff;
                             6           (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                             7     to whom disclosure is reasonably necessary for this Action and who have signed the
                             8     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             9           (g) the author or recipient of a document containing the information or a
                          10       custodian or other person who otherwise possessed or knew the information;
                          11             (h) during their depositions, witnesses, and attorneys for witnesses, in the
                          12       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                          13       requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                          14       not be permitted to keep any confidential information unless they sign the
                          15       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                          16       agreed by the Designating Party or ordered by the court. Pages of transcribed
                          17       deposition testimony or exhibits to depositions that reveal Protected Material may be
                          18       separately bound by the court reporter and may not be disclosed to anyone except as
                          19       permitted under this Stipulated Protective Order; and
                          20             (i) any mediator or settlement officer, and their supporting personnel, mutually
                          21       agreed upon by any of the parties engaged in settlement discussions.
                          22
                          23       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                          24             OTHER LITIGATION
                          25             If a Party is served with a subpoena or a court order issued in other litigation
                          26       that compels disclosure of any information or items designated in this Action as
                          27       “CONFIDENTIAL,” that Party must:
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                9
  Los Angeles, CA 90071-3402                                                                                1033211\308001708.v1
         213-680-2800
                             1           (a) promptly notify in writing the Designating Party. Such notification shall
                             2     include a copy of the subpoena or court order;
                             3           (b) promptly notify in writing the party who caused the subpoena or order to
                             4     issue in the other litigation that some or all of the material covered by the subpoena
                             5     or order is subject to this Protective Order. Such notification shall include a copy of
                             6     this Stipulated Protective Order; and
                             7           (c) cooperate with respect to all reasonable procedures sought to be pursued
                             8     by the Designating Party whose Protected Material may be affected.
                             9           If the Designating Party timely seeks a protective order, the Party served with
                          10       the subpoena or court order shall not produce any information designated in this action
                          11       as “CONFIDENTIAL” before a determination by the court from which the subpoena
                          12       or order issued, unless the Party has obtained the Designating Party’s permission. The
                          13       Designating Party shall bear the burden and expense of seeking protection in that court
                          14       of its confidential material and nothing in these provisions should be construed as
                          15       authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                          16       directive from another court.
                          17
                          18       9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT         TO       BE
                          19             PRODUCED IN THIS LITIGATION
                          20             (a) The terms of this Order are applicable to information produced by a Non-
                          21       Party in this Action and designated as “CONFIDENTIAL.” Such information
                          22       produced by Non-Parties in connection with this litigation is protected by the
                          23       remedies and relief provided by this Order. Nothing in these provisions should be
                          24       construed as prohibiting a Non-Party from seeking additional protections.
                          25             (b) In the event that a Party is required, by a valid discovery request, to produce
                          26       a Non-Party’s confidential information in its possession, and the Party is subject to an
                          27       agreement with the Non-Party not to produce the Non-Party’s confidential
                          28       information, then the Party shall:
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                             10
  Los Angeles, CA 90071-3402                                                                                 1033211\308001708.v1
         213-680-2800
                             1           (1) promptly notify in writing the Requesting Party and the Non-Party that
                             2     some or all of the information requested is subject to a confidentiality agreement with
                             3     a Non-Party;
                             4           (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                             5     Order in this Action, the relevant discovery request(s), and a reasonably specific
                             6     description of the information requested; and
                             7           (3) make the information requested available for inspection by the Non-Party,
                             8     if requested.
                             9           (c) If the Non-Party fails to seek a protective order from this court within 14
                          10       days of receiving the notice and accompanying information, the Receiving Party may
                          11       produce the Non-Party’s confidential information responsive to the discovery request.
                          12       If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                          13       any information in its possession or control that is subject to the confidentiality
                          14       agreement with the Non-Party before a determination by the court. Absent a court
                          15       order to the contrary, the Non-Party shall bear the burden and expense of seeking
                          16       protection in this court of its Protected Material.
                          17
                          18       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          19             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          20       Protected Material to any person or in any circumstance not authorized under this
                          21       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                          22       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                          23       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                          24       persons to whom unauthorized disclosures were made of all the terms of this Order,
                          25       and (d) request such person or persons to execute the “Acknowledgment and
                          26       Agreement to Be Bound” that is attached hereto as Exhibit A.
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              11
  Los Angeles, CA 90071-3402                                                                                1033211\308001708.v1
         213-680-2800
                             1     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                             2           PROTECTED MATERIAL
                             3           When a Producing Party gives notice to Receiving Parties that certain
                             4     inadvertently produced material is subject to a claim of privilege or other protection,
                             5     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                             6     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                             7     may be established in an e-discovery order that provides for production without prior
                             8     privilege review.
                             9
                          10       12.   MISCELLANEOUS
                          11             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                          12       person to seek its modification by the Court in the future.
                          13             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                          14       Protective Order, no Party waives any right it otherwise would have to object to
                          15       disclosing or producing any information or item on any ground not addressed in this
                          16       Stipulated Protective Order. Similarly, no Party waives any right to object on any
                          17       ground to use in evidence of any of the material covered by this Protective Order.
                          18             12.3 Filing Protected Material. A Party that seeks to file under seal any
                          19       Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                          20       only be filed under seal pursuant to a court order authorizing the sealing of the specific
                          21       Protected Material at issue. If a Party’s request to file Protected Material under seal
                          22       is denied by the court, then the Receiving Party may file the information in the public
                          23       record unless otherwise instructed by the court.
                          24
                          25       13.   FINAL DISPOSITION
                          26             After the final disposition of this Action, as defined in paragraph 4, within 60
                          27       days of a written request by the Designating Party, each Receiving Party must return
                          28       all Protected Material to the Producing Party or destroy such material. As used in this
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              12
  Los Angeles, CA 90071-3402                                                                                  1033211\308001708.v1
         213-680-2800
                             1     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                             2     summaries, and any other format reproducing or capturing any of the Protected
                             3     Material. Whether the Protected Material is returned or destroyed, the Receiving
                             4     Party must submit a written certification to the Producing Party (and, if not the same
                             5     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                             6     (by category, where appropriate) all the Protected Material that was returned or
                             7     destroyed and (2) affirms that the Receiving Party has not retained any copies,
                             8     abstracts, compilations, summaries or any other format reproducing or capturing any
                             9     of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                          10       retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                          11       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                          12       reports, attorney work product, and consultant and expert work product, even if such
                          13       materials contain Protected Material. Any such archival copies that contain or
                          14       constitute Protected Material remain subject to this Protective Order as set forth in
                          15       Section 4 (DURATION).
                          16             14.    Any violation of this Order may be punished by appropriate measures
                          17       including, without limitation, contempt proceedings and/or monetary sanctions.
                          18
                          19       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          20
                                   DATED: May 6, 2021                             HINSHAW & CULBERTSON LLP
                          21
                                                                           By: /s/ Ophir Johna
                          22                                                   OPHIR JOHNA
                                                                               Attorneys for Defendant
                          23                                                   Primerica Life Insurance Company
                          24
                                   DATED: May 6, 2021                             KANTOR & KANTOR, LLP
                          25
                                                                           By: /s/ Anna M. Martin
                          26                                                   GLENN R. KANTOR
                                                                               ANNA M. MARTIN
                          27                                                   Attorneys for Plaintiff
                                                                               Yolanda Clemons
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                             13
  Los Angeles, CA 90071-3402                                                                                1033211\308001708.v1
         213-680-2800
                             1           Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding
                                   signatures, I hereby attest that concurrence in the filing of this document and its
                             2     content has been obtained by all signatories listed.
                             3     DATED: May 6, 2021                        HINSHAW & CULBERTSON LLP
                             4
                                                                        By: /s/ Ophir Johna
                             5                                              Ophir Johna
                                                                            Attorneys for Defendant Primerica Life
                             6                                              Insurance Company
                             7
                             8
                                   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                             9
                          10                May 7, 2021
                                   DATED:________________________
                          11
                          12       _____________________________________
                          13       HON. SHASHI H. KEWALRAMANI
                                   United States Magistrate Judge
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                           14
  Los Angeles, CA 90071-3402                                                                            1033211\308001708.v1
         213-680-2800
                             1                                          EXHIBIT A
                             2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                             3
                             4           I, _____________________________ [print or type full name], of
                             5     ___________________________________________________________________
                             6     [print or type full address], declare under penalty of perjury that I have read in its
                             7     entirety and understand the Stipulated Protective Order that was issued by the United
                             8     States District Court for the Central District of California on ____________ [date] in
                             9     the case of Yolanda Clemons v. Primerica Life Insurance Company, Case No. 5:20-
                          10       cv-01346-JGB-SHKx. I agree to comply with and to be bound by all the terms of this
                          11       Stipulated Protective Order and I understand and acknowledge that failure to so
                          12       comply could expose me to sanctions and punishment in the nature of contempt. I
                          13       solemnly promise that I will not disclose in any manner any information or item that
                          14       is subject to this Stipulated Protective Order to any person or entity except in strict
                          15       compliance with the provisions of this Order.
                          16             I further agree to submit to the jurisdiction of the United States District Court
                          17       for the Central District of California for the purpose of enforcing the terms of this
                          18       Stipulated Protective Order, even if such enforcement proceedings occur after
                          19       termination of this action. I hereby appoint __________________________ [print or
                          20       type full name] of _____________________________________________ [print or
                          21       type full address and telephone number] as my California agent for service of process
                          22       in connection with this action or any proceedings related to enforcement of this
                          23       Stipulated Protective Order.
                          24       Date: ______________________________________
                          25       City and State where sworn and signed: ___________________________________
                          26       Printed name: _______________________________
                          27
                                   Signature: __________________________________
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                             15
  Los Angeles, CA 90071-3402                                                                                1033211\308001708.v1
         213-680-2800
